Exhibit 10.32

 

SUBORDINATION AND INTERCREDITOR AGREEMENT

 

THIS SUBORDINATION AND INTERCREDITOR AGREEMENT (this “Agreement”) is entered
into as of this 30th day of September, 2013, by and among FREDRIC NEVILLE
ESHELMAN REVOCABLE TRUST u/a dated July 13, 1988, as amended and/or restated
(“Subordinated Lender”), FURIEX PHARMACEUTICALS, INC., a Delaware corporation,
APBI HOLDINGS, LLC, a North Carolina limited liability company, DEVELOPMENT
PARTNERS, LLC, a Delaware limited liability company, and GENUPRO, INC., a North
Carolina corporation (either individually or collectively as the context may
require, the “Borrower”), and MIDCAP FUNDING III, LLC, a Delaware limited
liability company, as Agent (acting in such capacity, “Agent”) for the financial
institutions or other entities from time to time parties to the Senior Loan
Agreement (as hereinafter defined), and as a Lender, or such then present holder
or holders of the Senior Loan (as hereinafter defined) as may from time to time
exist (the “Lenders,” and collectively with the Agent, the “Senior Lenders”).

 

RECITALS

 

A.      Borrower and Senior Lenders have entered into a Second Amended and
Restated Loan and Security Agreement dated as of the date hereof (as the same
may be amended, restated, supplemented or otherwise modified from time to time
as permitted herein, the “Senior Loan Agreement”) pursuant to which, among other
things, Senior Lenders have agreed, subject to the terms and conditions set
forth in the Senior Loan Agreement, to make certain loans and financial
accommodations to Borrower and the other Loan Parties (as defined below). All of
Borrower’s obligations to the Agent and the Senior Lenders under the Senior Loan
Agreement and the other Senior Loan Documents (as hereinafter defined) are
secured by liens on and security interests in substantially all of the now
existing and hereafter acquired personal property of Borrower, other than
certain Intellectual Property as more specifically set forth in the Senior Loan
Agreement (all collateral, real and personal, now or hereafter encumbered by the
lien of any Senior Loan Document is herein referred to collectively as the
“Collateral”). Borrower and any other Loan Party (as defined in the Senior Loan
Agreement) may each be referred to herein as a “Loan Party” and collectively as
“Loan Parties”. All other capitalized terms used but not defined herein shall
have the meanings set forth in the Senior Loan Agreement.

 

B.     Borrower and Subordinated Lender have entered into that certain Loan and
Security Agreement, dated as of the date hereof (as the same may be amended,
restated, supplemented or otherwise modified from time to time as permitted
herein, the “Subordinated Loan Agreement”) pursuant to which Subordinated Lender
has agreed, subject to the terms and conditions set forth in the Subordinated
Loan Agreement, to make a term loan and certain other financial accommodations
to Borrower. All of Borrower’s obligations to Subordinated Lender under the
Subordinated Loan Agreement and the other Subordinated Loan Documents (as
hereinafter defined) are secured by liens on and security interests in the
Collateral (the “Subordinated Loan Agreement Liens”).

 

C.     As an inducement to and as one of the conditions precedent to the
agreement of Agent and Senior Lenders to consummate the transactions
contemplated by the Senior Loan Agreement, and the Subordinated Lender to
consummate the transactions contemplated by the Subordinated Loan Agreement,
Agent and Senior Lenders, on the one hand, and Subordinated Lender, on the other
hand, have required the execution and delivery of this Agreement by each other
and by Borrower in order to set forth the relative rights and priorities of
Senior Lenders and Subordinated Lender under the Senior Loan Documents and the
Subordinated Loan Documents (as hereinafter defined).

 

 

 
 

--------------------------------------------------------------------------------

 

 

AGREEMENT

 

NOW, THEREFORE, in order to induce Senior Lenders and Subordinated Lender to
consummate the transactions contemplated by the Senior Loan Agreement and the
Subordinated Loan Agreement, respectively, and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto hereby covenant and agree as follows:

 

1.            Definitions. In addition to the terms defined elsewhere in this
Agreement or in the recitals hereto, the following terms shall have the
following meanings in this Agreement:

 

“Bankruptcy Code” shall mean Chapter 11 of Title 11 of the United States Code,
as amended from time to time, and any successor statute and all rules and
regulations promulgated thereunder.

 

“Distribution” means, with respect to any indebtedness, (a) any payment or
distribution by any Person of cash, securities or other property, by set-off or
otherwise, on account of such indebtedness or obligation, including, without
limitation, at maturity of such indebtedness, (b) any redemption, purchase or
other acquisition of such indebtedness or obligation by any Person, or (c) the
granting of any lien or security interest to or for the benefit of the holders
of such indebtedness or obligation in or upon any property of any Person.

 

“Enforcement Action” shall mean (a) to take from or for the account of any Loan
Party or any guarantor of the Subordinated Loan(s), by set-off or in any other
manner, the whole or any part of any moneys which may now or hereafter be owing
by any Loan Party or any such guarantor with respect to the Subordinated Loan;
(b) to sue for payment of, or to initiate or participate with others in any
suit, action or proceeding against any Loan Party or any such guarantor to (i)
enforce payment of or to collect the whole or any part of the Subordinated Loan
(which shall include, for the avoidance of doubt, any demand or collection of
payment at maturity), or (ii) commence judicial enforcement of any of the rights
and remedies under the Subordinated Loan Documents or applicable law with
respect to the Subordinated Loan, including, without limitation, any judicial
proceedings to obtain possession of any premises leased under the Subordinated
Loan Documents; (c) to accelerate the Subordinated Loan(s); (d) to exercise any
put option or to cause any Loan Party or any such guarantor to honor any
redemption or mandatory prepayment obligation under any Subordinated Loan
Document; (e) to notify account debtors or directly collect accounts receivable
or other payment rights of any Loan Party or any such guarantor; (f) to exercise
any self-help remedies available to each Subordinated Lender in its capacity as
a landlord under a lease which constitutes a portion of the Subordinated Loan
Documents; or (g) take any action under the provisions of any state or federal
law, including, without limitation, the Uniform Commercial Code, or under any
contract or agreement, to enforce, foreclose upon, take possession of or sell
any property or assets of any Loan Party or any such guarantor including the
Collateral.

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Maximum Principal Balance” shall mean fifty million and no/100 dollars
($50,000,000.00) as of the date of this Agreement, reduced by indefeasible
payments of principal made by Borrower after the date of this Agreement in
respect of the Senior Loans.     

 

“Paid in Full” or “Payment in Full” shall mean, with respect to the Senior
Loans, the date that is ninety-one (91) days after the full and indefeasible
payment in cash and satisfaction in full of all of the obligations under the
Senior Loan Documents (other than inchoate indemnity obligations for which a
claim has not yet been made), and the termination of all obligations of Agent
and Senior Lenders under the Senior Loan Documents (including, without
limitation, any commitment to lend), and the termination of the Senior Loan
Documents.

 

“Permitted Subordinated Loan Interest Payments” means regularly scheduled
monthly payments of interest on the Subordinated Loan on a non-accelerated basis
in accordance with the terms of the Subordinated Loan Agreement.

 

“Permitted Subordinated Loan Principal Payments” means regularly scheduled
monthly amortization payments in an amount not to exceed one hundred sixty-six
thousand, six hundred sixty-six and no/100 dollars ($166,666.00) per month, due
and payable to Subordinated Lender on a non-accelerated basis in accordance with
the terms of the Subordinated Loan Agreement

 

“Permitted Subordinated Loan Payments” means, the Permitted Subordinated Loan
Interest Payments and Permitted Subordinated Loan Principal Payments.

 

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, firm, trust, association, government, governmental
agency or other entity, whether acting in an individual, fiduciary or other
capacity.

 

“Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

 

“Senior Loan(s)” shall mean all obligations, liabilities and indebtedness of
every nature of any Loan Party from time to time owed to Senior Lenders under
the Senior Loan Documents or otherwise, whether now existing or hereafter
created, including, without limitation, the principal amount of all debts,
claims and indebtedness, accrued and unpaid interest and all fees, costs and
expenses, whether primary, secondary, direct, contingent, fixed or otherwise,
heretofore, now and from time to time hereafter owing, due or payable, whether
before or after the filing of a Proceeding under the Bankruptcy Code, together
with (a) any amendments, restatements, modifications, renewals or extensions
thereof, and (b) any interest accruing thereon or fees, costs, expenses or other
amounts due thereunder after the commencement of a Proceeding, without regard to
whether or not such interest, fees, costs, expenses or other amounts are an
allowed claim.

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Senior Loan Documents” shall mean the promissory note or other instruments
evidencing the Senior Loan or the obligation to pay the Senior Loan, any
guaranty with respect to the Senior Loan, any security agreement or other
collateral document securing the Senior Loan (including, without limitation, the
Senior Loan Agreement) and all other documents, agreements and instruments now
existing or hereafter entered into evidencing or pertaining to all or any
portion of the Senior Loan.

 

“Subordinated Loan(s)” shall mean all obligations, liabilities and indebtedness
of every nature of any Loan Party from time to time owed to Subordinated Lender
pursuant to the Subordinated Loan Agreement and the other Subordinated Loan
Documents, in each case whether now existing or hereafter created, including,
without limitation, the principal amount of all debts, claims and indebtedness,
accrued and unpaid interest and all fees, costs and expenses, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now and from time
to time hereafter owing, due or payable, whether before or after the filing of a
Proceeding under the Bankruptcy Code together with any amendments,
modifications, renewals or extensions thereof.

 

“Subordinated Loan Documents” shall mean the Subordinated Loan Agreement and any
other agreement, promissory note, lease or other instrument evidencing the
Subordinated Loan or the obligation to pay the Subordinated Loan, any guaranty
with respect to the Subordinated Loan, any security agreement or other
collateral document securing the Subordinated Loan and all other documents,
agreements and instruments now existing or hereafter entered into evidencing or
pertaining to all or any portion of the Subordinated Loan.

 

2.             Subordination.

 

2.1.          Subordination of Subordinated Loans to Senior Loans. Each Loan
Party covenants and agrees, and each Subordinated Lender likewise covenants and
agrees, notwithstanding anything to the contrary contained in any of the
Subordinated Loan Documents, that the payment of any and all of the Subordinated
Loans shall be subordinate and subject in right and time of payment, to the
extent and in the manner hereinafter set forth, to the Payment in Full of all
Senior Loans. Each holder of the Senior Loans, whether now outstanding or
hereafter created, incurred, assumed or guaranteed, shall be deemed to have
acquired the Senior Loans in reliance upon the provisions contained in this
Agreement. Except as otherwise permitted under subsection 2.2 below, until the
Senior Loan has been Paid in Full, no Borrower, nor any Loan Party, shall make,
and Subordinated Lender shall not accept, any Distribution on account of the
Subordinated Loan or any Subordinated Loan Documents, whether in cash,
securities or other property.

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.2.          Subordinated Debt Payment Restrictions. Notwithstanding the
provisions of subsection 2.1 hereinabove, Permitted Subordinated Loan Payments
may be made by the Borrower or accepted by Subordinated Lender, but only if, (a)
at the time of such Permitted Subordinated Loan Payment, no Default or Event of
Default exists under and as defined in the Senior Loan Documents and no default
thereunder will be created by reason of such payment and (b) solely with respect
to Permitted Subordinated Loan Principal Payments, after giving effect to such
Permitted Subordinated Loan Principal Payment, the Borrower will have not less
than seven million, five hundred thousand and no/100 dollars ($7,500,000.00) in
cash; provided, that, if any such Permitted Subordinated Loan Payment has not
been made by Borrower or received by Subordinated Lender as a result of the
failure to meet the conditions set forth in clauses (a) and (b) above, as
applicable, such Permitted Subordinated Loan Payment shall be made by Borrower
on the next scheduled monthly payment date pursuant to the Subordinated Loan
Agreement, but only if the conditions for payment in clauses (a) and (b) above,
as applicable, are satisfied.

 

2.3.          Subordinated Loan Standstill. Until the Senior Loans are Paid in
Full, Subordinated Lender shall not, without the prior written consent of Agent,
take any Enforcement Action with respect to the Subordinated Loans.

 

2.4.          Incorrect Payments. If any Distribution on account of the
Subordinated Loan not permitted to be made by any Loan Party or accepted by
Subordinated Lender under this Agreement is made and received by Subordinated
Lender, such Distribution shall not be commingled with any of the assets of
Subordinated Lender, shall be held in trust by Subordinated Lender for the
benefit of Senior Lenders and shall be promptly paid over to Agent for the
benefit of Senior Lenders for application in accordance with the Senior Loan
Documents to the payment of the Senior Loans then remaining unpaid, until all of
the Senior Loans are Paid in Full.

 

2.5.          Subordination of Liens and Security Interests; Agreement Not to
Contest; Agreement to Release any Liens. Subordinated Lender hereby
acknowledges, agrees, represents and warrants that, except for the Subordinated
Loan Agreement Liens, none of the Subordinated Loans nor any portion thereof is
as of the date hereof, or at any time in the future shall be, secured by any
other lien or security interest in any of the Collateral, the equity interests
in any Loan Party or any other asset of a Loan Party, or guaranteed by any Loan
Party. Without limiting the foregoing, until the Senior Loans have been Paid in
Full, all liens and security interests of Subordinated Lender in the Collateral
shall be and hereby are subordinated for all purposes and in all respects to the
liens and security interests of Senior Lenders in the Collateral and securing
the Senior Loans (including the Subordinated Loan Agreement Liens), regardless
of the time, manner or order of perfection of any such liens and security
interests and regardless of any failure, whether intervening or continuing, of
Senior Lenders’ liens and security interests to be perfected; provided, however,
that each of the parties hereto acknowledges and agrees that, except for the
Subordinated Loan Agreement Liens, the existence of any lien or security
interest of Subordinated Lender would constitute an automatic and immediate
Event of Default under the Senior Loan Agreement and a breach of this Agreement.
Each Subordinated Lender agrees that it will not at any time contest the
validity, perfection, priority or enforceability of the Senior Loans, the Senior
Loan Documents, or the liens and security interests of Senior Lenders in the
Collateral securing the Senior Loans. Agent covenants and agrees with
Subordinated Lender that it will not at any time contest the validity,
perfection, priority or enforceability of the Subordinated Loan Agreement Liens
in the Collateral or the Subordinated Loan Documents, subject to the rights and
priorities of the Senior Lenders under this Agreement. In the event that any
lien or security interest other than the Subordinated Loan Agreement Liens
arises in favor of any Subordinated Lender, immediately upon Agent’s request,
each such Subordinated Lender shall (or shall cause its agent to) promptly
execute and deliver to Agent such termination statements and releases as Agent
shall request to effect the release of the liens and security interests of each
Subordinated Lender in any such Collateral. In furtherance of the foregoing,
each Subordinated Lender hereby irrevocably appoints Agent its attorney-in-fact,
with full authority in the place and stead of each such Subordinated Lender and
in the name of each such Subordinated Lender or otherwise, to execute and
deliver any document or instrument which each such Subordinated Lender may be
required to deliver pursuant to this subsection 2.5.

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.6.          Application of Proceeds from Sale or other Disposition of the
Collateral; Agreement to Release Liens.

 

(a)     In the event of any sale, transfer or other disposition (including a
casualty loss or taking through eminent domain) of the Collateral, the proceeds
resulting therefrom (including insurance proceeds) shall be applied in
accordance with the terms of the Senior Loan Documents or as otherwise consented
to by Agent until such time as the Senior Loans are Paid in Full, with any
excess thereafter being paid over in accordance with Section 2.6(c).

 

(b)     Without affecting the rights of Agent or Senior Lenders under this
Agreement, and without limiting the limitation on liens and security interests
in favor of the Subordinated Lender as more specifically set forth in subsection
2.5, Subordinated Lender agrees and consents that any Collateral securing the
Subordinated Loans, in whole or in part, may be compromised, exchanged, sold or
surrendered by Agent for other Collateral as it may deem advisable, and that any
balance or balances of funds with Agent at any time outstanding to the credit of
Borrower may, from time to time, in whole or in part, be surrendered or released
by Agent as it may deem advisable, subject, however, to the terms of the Senior
Loan Documents and Subordinated Lender’s Subordinated Loan Agreement Liens. In
the event that Agent has determined to enforce its rights against any
Collateral, then promptly upon Agent’s request, Subordinated Lender shall
promptly execute and deliver to Agent such termination statements and releases
as Agent shall reasonably request to effect the release of any liens and/or
security interests of Subordinated Lender (including the Subordinated Loan
Agreement Liens) in any such Collateral. In furtherance of the foregoing,
Subordinated Lender hereby irrevocably appoints Agent its attorney-in-fact, with
full authority in the place and stead of Subordinated Lender and in the name of
Subordinated Lender or otherwise, to execute and deliver any document or
instrument which Subordinated Lender may be required to deliver pursuant to this
subsection 2.6.

 

(c)     All Collateral and all proceeds thereof received by Agent after Payment
in Full of the Senior Loans shall be forthwith paid over, in the kind or funds
and currency received, to whomever may be lawfully entitled thereto; provided,
that, Agent shall not be required to make any special inquiry as to who may be
entitled to such Collateral or proceeds.

 

2.7.         Sale, Transfer or other Disposition of Subordinated Loan.
Subordinated Lender shall not sell, assign, pledge, dispose of or otherwise
transfer all or any portion of the Subordinated Loan or any Subordinated Loan
Document without the prior written consent of Agent, which consent may be
withheld in its sole and absolute discretion.

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.8.         Legends. Until the termination of this Agreement in accordance with
Section 8 hereof, Subordinated Lender will cause to be clearly, conspicuously
and prominently inserted on the face of each Subordinated Loan Document, the
following legend:

 

“This instrument or other agreement and the indebtedness, rights and obligations
evidenced hereby and any liens or other security interests securing such rights
and obligations are subordinate in the manner and to the extent set forth in
that certain Subordination and Intercreditor Agreement (as amended, restated,
supplemented or modified from time to time, the “Subordination and Intercreditor
Agreement”), dated as of September 30, 2013, by and among the Subordinated
Lender identified therein and MidCap Funding III, LLC, in its capacity as agent
(together with its successors and assigns, “Agent”) for the Senior Lenders (as
defined in the Subordination and Intercreditor Agreement), to certain
indebtedness, rights and obligations of FURIEX PHARMACEUTICALS, INC., APBI
HOLDINGS, LLC, DEVELOPMENT PARTNERS, LLC and GENUPRO, INC., to Agent and the
Senior Lenders, and all liens and security interests of Agent securing the same,
all as described in the Subordination and Intercreditor Agreement, and each
holder and transferee of this instrument or agreement, by its acceptance hereof,
irrevocably agrees to be bound by the provisions of the Subordination and
Intercreditor Agreement.”

 

2.9.          Liquidation, Dissolution, Bankruptcy. In the event of any
Proceeding involving Borrower:

 

(a)      Any Distribution, whether in cash, securities or other property which
would otherwise, but for the terms hereof, be payable or deliverable in respect
of the Subordinated Loan shall be paid or delivered directly to Agent (to be
held and/or applied by Senior Lenders in accordance with the terms of the Senior
Loan Documents) until all of the Senior Loans are Paid in Full. Each
Subordinated Lender irrevocably authorizes, empowers and directs any debtor,
debtor in possession, receiver, trustee, liquidator, custodian, conservator or
other Person having authority, to pay or otherwise deliver all such
Distributions to Agent. Each Subordinated Lender also irrevocably authorizes and
empowers Agent, in the name of Subordinated Lender, to demand, sue for, collect
and receive any and all such Distributions.

 

(b)      Each Subordinated Lender agrees that Agent may consent to the use of
cash collateral or provide financing to any Loan Party on such terms and
conditions and in such amounts as Agent, in its sole discretion, may decide and,
in connection therewith, any Loan Party may grant to Agent for the benefit of
Senior Lenders liens and security interests upon all of the property of any Loan
Party, which liens and security interests (i) shall secure payment of the Senior
Loans (whether such Senior Loans arose prior to the commencement of any
Proceeding or at any time thereafter) and all other financing provided by Senior
Lenders during the Proceeding, and (ii) shall be superior in priority to the
liens and security interests, if any, in favor of each such Subordinated Lender
on the property of any Loan Party. Each Subordinated Lender agrees that it will
not object to or oppose a sale or other disposition of any property securing all
or any part of the Senior Loans free and clear of security interests, liens or
other claims of Subordinated Lenders under Section 363 of the Bankruptcy Code or
any other provision of the Bankruptcy Code if Agent has consented to such sale
or disposition. Each Subordinated Lender agrees not to assert any right it may
have to “adequate protection” of Subordinated Lender’s interest in any
Collateral in any Proceeding and agrees that it will not seek to have the
automatic stay lifted with respect to any Collateral without the prior written
consent of Agent. Each Subordinated Lender waives any claim it may now or
hereafter have arising out of Agent’s election, in any Proceeding instituted
under the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code, and/or any borrowing or grant of a security interest under
Section 364 of the Bankruptcy Code by Borrower, as debtor in possession.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(c)      Each Subordinated Lender agrees to execute, verify, deliver and file
any proofs of claim in respect of the Subordinated Loans requested by Agent in
connection with any such Proceeding and hereby irrevocably authorizes, empowers
and appoints Agent its agent and attorney-in-fact to (i) execute, verify,
deliver and file such proofs of claim upon the failure of any Subordinated
Lender promptly to do so prior to thirty (30) days before the expiration of the
time to file any such proof of claim, and (ii) vote such claim in any such
Proceeding upon the failure of any Subordinated Lender to do so prior to fifteen
(15) days before the expiration of the time to vote any such claim; provided,
however, that Agent shall have no obligation to execute, verify, deliver, file
and/or vote any such proof of claim. In the event that Agent votes any claim in
accordance with the authority granted hereby, the relevant Subordinated Lender
shall not be entitled to change or withdraw such vote. Each Subordinated Lender
hereby assigns to Agent or its nominee (and will, upon request of Agent,
reconfirm in writing the assignment to Agent or its nominee of) all rights of
such Subordinated Lender under such claims.

 

(d)      The Senior Loans shall continue to be treated as the Senior Loans and
the provisions of this Agreement shall continue to govern the relative rights
and priorities of Senior Lenders and Subordinated Lenders even if all or part of
the Senior Loans or the security interests securing the Senior Loans are
subordinated, set aside, avoided, invalidated or disallowed in connection with
any such Proceeding, and this Agreement shall be reinstated if at any time any
payment of any of the Senior Loans is rescinded or must otherwise be returned by
any holder of the Senior Loans or any representative of such holder.

 

3.            Modifications; Notices of Default; Representations.

 

3.1.         Modifications to Senior Loan Documents. Senior Lenders may at any
time and from time to time without the consent of or notice to Subordinated
Lenders, without incurring liability to any Subordinated Lender and without
impairing or releasing the obligations of each Subordinated Lender under this
Agreement, change the manner or place of payment or extend the time of payment
of or renew or alter any of the terms of the Senior Loans, or amend in any
manner any agreement, note, guaranty or other instrument evidencing or securing
or otherwise relating to the Senior Loans; provided, however, that, without
first obtaining the consent of the Subordinated Lender, neither Agent nor Senior
Lenders shall amend, modify or supplement the Senior Loan Documents to do any of
the following: (a) increase the principal amount of the Senior Loans in excess
of the Maximum Principal Balance (provided, that, for the avoidance of doubt,
this clause (a) shall not affect in any way Agent’s or Senior Lenders’ right to
make and be reimbursed for protective or similar payments or advances under the
Senior Loan Documents, regardless of whether such payments or advances are, or
are deemed, extensions of credit to the Borrower or any Loan Party and such
amounts shall not count against the Maximum Principal Balance) , (b) increase
the interest rate on any of the Senior Loans (provided, that, this clause (b)
shall not in any way affect Agent’s or Senior Lenders’ right to impose the
default rate of interest or any late payment penalty against the Borrowers) or
(c) extend the maturity date of the Senior Loans beyond October 1, 2018.

 

 

 
 

--------------------------------------------------------------------------------

 

 

3.2.         Modifications to Subordinated Loan Documents; Maximum Principal
Amount of Subordinated Loan. Until the Senior Loans have been Paid in Full, and
notwithstanding anything to the contrary contained in the Subordinated Loan
Documents, Subordinated Lenders shall not, without the prior written consent of
Agent, agree to any amendment, modification or supplement to the Subordinated
Loan Documents other than, so long as a copy is provided to Agent, an amendment
for the sole purpose of extending the maturity date of the Subordinated Loans or
reducing or waiving the payment amount owing on any monthly scheduled
amortization date. Without limiting the foregoing, the original principal
indebtedness of the Subordinated Loan shall not exceed, in the aggregate,
fifteen million and no/100 dollars ($15,000,00.00). Nothing herein, including
the provisions of this Agreement pertaining to subordination of liens on the
Collateral, shall be construed to imply Agent’s or Senior Lenders’ consent to
any Subordinated Loan Document which grants a lien upon any of the Collateral or
any other property of the Borrower or on the ownership interests of each
Borrower (other than the Subordinated Loan Agreement Liens) or the making of any
other loans or other advances by the Subordinated Lender (other than the
Subordinated Loans made or contemplated to be made pursuant to the Subordinated
Loan Agreement as of the date of this Agreement).

 

3.3          Notices of Default under Senior Loan Documents and Subordinated
Loan Documents. Agent shall use its reasonable efforts to copy Subordinated
Lender on any notice of Event of Default that it provides to Borrower under the
Senior Loan Documents; provided, that Agent shall have no liability for the
failure to provide such copy. Each Subordinated Lender shall use its reasonable
efforts to copy Agent on any notice of Event of Default that it provides to
Borrower under the Subordinated Loan Documents; provided, that such Subordinated
Lender shall have no liability for the failure to provide such copy. Borrower
agrees to send to Senior Lenders and to Subordinated Lender, as applicable,
copies of all notices of default which Borrower receives from the Senior Lenders
or the Subordinated Lender, respectively. The provisions of this subsection 3.3
do not authorize Subordinated Lender to take any Enforcement Action.

 

 

3.4           Representations and Warranties. Each of the parties hereto makes
the following representations and warranties:

 

(a) Such party is an entity duly incorporated or organized, validly existing and
in good standing under the laws of the jurisdiction where it was formed, and has
the corporate, limited liability company or partnership power and authority to
execute, deliver and perform its respective obligations under this Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b) The execution, delivery and performance of this Agreement (i) have been duly
authorized by all requisite corporate or limited liability company action on the
part of such party, (ii) does not require any consent or approval of,
registration or filing with or any other action by any governmental authority on
behalf of such party and (iii) will not violate any provision of law, statute,
rule or regulation, or of the certificate or articles of incorporation or
organization or other constitutive documents or by-laws or operating agreement
of such party or any order of any governmental authority or any provision of any
material indenture, material agreement or other material instrument binding upon
such party.

 

(c) This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 

3.5          Agent’s Authority. Agent represents and warrants to Subordinated
Lender that (a) it has been authorized by the Senior Lenders to enter into this
Agreement and (b) Subordinated Lender shall have the right to rely fully upon
the power and authority granted by the Senior Lenders to Agent pursuant to the
Senior Loan Documents to enter into this Agreement and is authorized to deal
exclusively with Agent until it has received written notice to the contrary from
Agent or any Senior Lender of any revocation of or limitation on such power and
authority of Agent.

 

 

        4.            Waiver of Certain Rights by Subordinated Lender.     

 

4.1.          Marshaling. Each Subordinated Lender hereby waives any rights it
may have under applicable law to assert the doctrine of marshaling or to
otherwise require Agent or Senior Lenders to marshal any property of any Loan
Party or any guarantor of the Senior Loans for the benefit of any Subordinated
Lender.

 

4.2.          Rights Relating to Agent’s Actions with respect to the Collateral.
Each Subordinated Lender hereby waives, to the extent permitted by applicable
law, any rights which it may have to enjoin or otherwise obtain a judicial or
administrative order preventing Agent or any Senior Lender from taking, or
refraining from taking, any action with respect to all or any part of the
Collateral. Without limitation of the foregoing, each Subordinated Lender hereby
agrees (a) that it has no right to direct or object to the manner in which Agent
or any Senior Lender enforces its rights and remedies with respect to, or
applies the proceeds of the Collateral resulting from the exercise by Agent or
any Senior Lender of rights and remedies under the Senior Loan Documents to the
Senior Loans, and (b) that neither Agent, nor any Senior Lender has assumed any
obligation to act as the agent for any Subordinated Lender with respect to the
Collateral.

 

 

 
 

--------------------------------------------------------------------------------

 

 

4.3.          Rights Relating to Disclosures. Each Subordinated Lender hereby
agrees that Senior Lenders has not assumed any obligation or duty to disclose
information regarding any Loan Party or the Senior Loans to any Subordinated
Lender, and Senior Lenders shall have no special or fiduciary relationship to
any Subordinated Lender. Each Subordinated Lender hereby fully waives and
releases Senior Lenders from any affirmative disclosures which may be required
of Senior Lenders under applicable law.

 

5.            Construction. The terms of this Agreement were negotiated among
business persons sophisticated in the area of business finance, and accordingly,
in construing the terms of this Agreement, no rule or law which would require
that this instrument be construed against the party who drafted this instrument
shall be given any force or effect.

 

6.            Modification of this Agreement. Any modification or waiver of any
provision of this Agreement, or any consent to any departure by any party from
the terms hereof, shall not be effective in any event unless the same is in
writing and signed by Agent and each Subordinated Lender to be bound thereby,
and then such modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose given. Any notice to or demand on
any party hereto in any event not specifically required hereunder shall not
entitle the party receiving such notice or demand to any other or further notice
or demand in the same, similar or other circumstances unless specifically
required hereunder. For the avoidance of doubt, each party hereto agrees that
neither Borrower’s, nor any other Loan Party’s signature shall be required to
amend or otherwise modify this Agreement.

 

7.            Further Assurances. Each party to this Agreement promptly will
execute and deliver such further instruments and agreements and do such further
acts and things as may be reasonably requested in writing by any other party
hereto that may be necessary or desirable in order to effect fully the purposes
of this Agreement.

 

8.            Continuing Agreement.   This is a continuing agreement and will
remain in full force and effect until all of the Senior Loans have been Paid in
Full and all of Subordinated Lender’s obligations to Senior Lenders hereunder
have been fully performed and indefeasibly satisfied. This Agreement will
continue to be effective or will be reinstated, as the case may be, if at any
time payment of all or any part of the Senior Loan Documents or the obligations
thereunder is rescinded or must otherwise be returned by Agent and/or Senior
Lenders upon insolvency, bankruptcy, or reorganization of any Loan Party or
otherwise, all as though such payment had not been made.

 

9.           Notices. Any notice or other communication required or permitted
under this Agreement shall be in writing and personally delivered, mailed by
registered or certified mail (return receipt requested and postage prepaid),
sent by facsimile (with a confirming copy sent by regular mail), sent by
electronic mail transmission or sent by prepaid overnight courier service, and
addressed to the relevant party at its address set forth below, or at such other
address as such party may, by written notice, designate as its address for
purposes of notice under this Agreement:

 

 

 
 

--------------------------------------------------------------------------------

 

 

If to Senior Lenders, to Agent at:

 

MidCap Funding III, LLC
7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attention: Portfolio Management- Life Sciences

Fax: (301) 941-1450

E-mail: lviera@midcapfinancial.com

 

with a copy to:

 

MC Serviceco, LLC
7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attention: General Counsel

Fax: (301) 941-1450

E-mail: rgoodridge@midcapfinancial.com

 

If to Borrower or any other Loan Party, at:

 

Furiex Pharmaceuticals, Inc.

3900 Paramount Parkway, Suite 150

Morrisville, North Carolina 27560

Attention: President and Chief Financial Officer

Fax: (919) 456-7850

E-mail:      june.almenoff@furiex.com

 marshall.woodworth@furiex.com

 

If to Subordinated Lender, at:

 

Fredric Neville Eshelman, Trustee

6814 Towles Road

Wilmington, North Carolina 28409

                Fax: (910) 777-2647          

E-mail: Fred.Eshelman@furiex.com

 

If mailed, notice shall be deemed to be given five (5) days after being sent,
and if sent by personal delivery, facsimile, electronic transmission or prepaid
courier, notice shall be deemed to be given when delivered.

 

10.          Successors and Assigns. This Agreement shall inure to the benefit
of, and shall be binding upon, the respective successors and assigns of Senior
Lenders, Subordinated Lenders and the Loan Parties; provided, however, that
neither Subordinated Lender nor any Loan Party may assign this Agreement or the
Subordinated Loan Documents in whole or in part without the prior written
consent of Agent. Senior Lenders may, from time to time, without notice to
Subordinated Lenders, assign or transfer any or all of the Senior Loans or any
interest therein to any Person and, notwithstanding any such assignment or
transfer, or any subsequent assignment or transfer, the Senior Loans shall,
subject to the terms hereof, be and remain the Senior Loans for purposes of this
Agreement, and every permitted assignee or transferee of any of the Senior Loans
or of any interest therein shall, to the extent of the interest of such
permitted assignee or transferee in the Senior Loans, be entitled to rely upon
the subordination provided under this Agreement and shall be entitled to enforce
the terms and provisions hereof to the same extent as if such assignee or
transferee were initially a party hereto.

 

 

 
 

--------------------------------------------------------------------------------

 

 

11.           No Waiver or Novation. No waiver shall be deemed to have been made
by any party to this Agreement of any of its rights under this Agreement unless
the same shall be in writing and duly signed by its duly authorized officers,
and each waiver, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of any party to this
Agreement in any other respect at any time. No executory agreement shall be
effective to change, modify or to discharge, in whole or in part, this
Agreement, unless such executory agreement is in writing and duly signed by the
duly authorized officers of each party to this Agreement.

 

    12.          CONSENT TO JURISDICTION. EACH SUBORDINATED LENDER AND EACH OF
THE LOAN PARTIES HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED WITHIN THE STATE OF MARYLAND AND IRREVOCABLY AGREES THAT, SUBJECT
TO SENIOR LENDERS’ ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH SUBORDINATED
LENDER AND EACH OF THE LOAN PARTIES EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH SUBORDINATED LENDER AND EACH OF THE LOAN PARTIES HEREBY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON IT BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, ADDRESSED TO EACH SUBORDINATED LENDER AND EACH OF THE LOAN PARTIES AT
THEIR RESPECTIVE ADDRESSES SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL
BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED. IN ANY LITIGATION,
TRIAL, ARBITRATION OR OTHER DISPUTE RESOLUTION PROCEEDING RELATING TO THIS
AGREEMENT, ALL DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF EACH SUBORDINATED
LENDER, EACH LOAN PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES SHALL BE DEEMED TO
BE EMPLOYEES OR MANAGING AGENTS OF EACH SUBORDINATED LENDER OR EACH LOAN PARTY,
AS APPLICABLE, FOR PURPOSES OF ALL APPLICABLE LAW OR COURT RULES REGARDING THE
PRODUCTION OF WITNESSES BY NOTICE FOR TESTIMONY (WHETHER IN A DEPOSITION, AT
TRIAL OR OTHERWISE). EACH SUBORDINATED LENDER AND EACH OF THE LOAN PARTIES
AGREES THAT SENIOR LENDERS’ COUNSEL IN ANY SUCH DISPUTE RESOLUTION PROCEEDING
MAY EXAMINE ANY OF THESE INDIVIDUALS AS IF UNDER CROSS-EXAMINATION AND THAT ANY
DISCOVERY DEPOSITION OF ANY OF THEM MAY BE USED IN THAT PROCEEDING AS IF IT WERE
AN EVIDENCE DEPOSITION. EACH SUBORDINATED LENDER AND EACH OF THE LOAN PARTIES IN
ANY EVENT WILL USE ALL COMMERCIALLY REASONABLE EFFORTS TO PRODUCE IN ANY SUCH
DISPUTE RESOLUTION PROCEEDING, AT THE TIME AND IN THE MANNER REQUESTED BY SENIOR
LENDERS, ALL PERSONS, DOCUMENTS (WHETHER IN TANGIBLE, ELECTRONIC OR OTHER FORM)
OR OTHER THINGS UNDER ITS CONTROL AND RELATING TO THE DISPUTE.

 

 

 
 

--------------------------------------------------------------------------------

 

 

13.          WAIVER OF JURY TRIAL. EACH SUBORDINATED LENDER, EACH OF THE LOAN
PARTIES AND SENIOR LENDERS HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY
OF THE SUBORDINATED LOAN DOCUMENTS OR ANY OF THE SENIOR LOAN DOCUMENTS. EACH
SUBORDINATED LENDER, EACH OF THE LOAN PARTIES AND SENIOR LENDERS ACKNOWLEDGE
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE
SENIOR LOAN DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR
RELATED FUTURE DEALINGS. EACH SUBORDINATED LENDER, EACH OF THE LOAN PARTIES AND
SENIOR LENDERS WARRANTS AND REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY OF
REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

14.           Miscellaneous.

 

14.1.        Conflict. In the event of any conflict between any term, covenant
or condition of this Agreement and any term, covenant or condition of any of the
Subordinated Loan Documents or the Senior Loan Documents, the provisions of this
Agreement shall control and govern.

 

14.2.        Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.

 

14.3.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument, but in making proof
hereof, it shall only be necessary to produce one such counterpart containing
signatures pages signed by each party.

 

14.4.        Severability. In the event that any provision of this Agreement is
deemed to be invalid, illegal or unenforceable by reason of the operation of any
law or by reason of the interpretation placed thereon by any court or
governmental authority, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, and the affected provision shall be modified to the minimum
extent permitted by law so as most fully to achieve the intention of this
Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

14.5.        Governing Law. This Agreement shall be governed by and shall be
construed and enforced in accordance with the internal laws of the State of
Maryland, without regard to conflicts of law principles.

 

14.6.        Relative Rights. This Agreement shall define the relative rights of
Senior Lenders, on the one hand, and Subordinated Lenders, on the other hand.
Nothing in this Agreement shall (a) impair, as between the Loan Parties, on the
one hand, and Senior Lenders, on the other hand, the obligation of the Loan
Parties with respect to the payment of the Senior Loans and the Subordinated
Loans in accordance with their respective terms, or (b) affect the relative
rights of Senior Lenders, on the one hand, or Subordinated Lenders, on the other
hand, with respect to any other creditors of the Loan Parties

 

14.7.        Entire Agreement. This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an instrument executed and delivered under seal, the
parties have caused this Agreement to be executed under seal as of the date
first written above.

 

 

  AGENT:        

MIDCAP FUNDING III, LLC, a Delaware limited liability company, as Agent for
Senior Lenders

        By:_/s/ Josh Groman__________________(SEAL)     Name:   Josh Groman    

Title:     Managing Director

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

SUBORDINATED LENDER:

       

FREDRIC NEVILLE ESHELMAN

   

REVOCABLE TRUST u/a dated July 13, 1988,

   

as amended and/or restated

               

By: _/s/ Fredric Neville Eshelman________ (SEAL)

   

Name:  Fredric Neville Eshelman

   

Title:  Trustee

 

 

   

 
 

--------------------------------------------------------------------------------

 

 

  

 



  FURIEX PHARMACEUTICALS, INC.        

By: _/s/ Marshall Woodworth______________ (SEAL)

   

Name:    Marshall Woodworth

   

Title:      Chief Financial Officer

               

APBI HOLDINGS, LLC

         

By: _/s/ Marshall Woodworth______________ (SEAL)

   

Name:    Marshall Woodworth

   

Title:      Chief Financial Officer

               

DEVELOPMENT PARTNERS, LLC

         

By: _/s/ Marshall Woodworth______________ (SEAL)

   

Name:    Marshall Woodworth

   

Title:      Chief Financial Officer

               

GENUPRO, INC.

         

By: _/s/ Marshall Woodworth______________ (SEAL)

   

Name:    Marshall Woodworth

   

Title:      Chief Financial Officer

 



 

 